DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on September 12, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated May 26, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on September 12, 2022 has been entered. Claims 1-20 have been amended. No new claims have been added or cancelled. Thus, claims 1–20 are pending and rejected for the reasons set forth below.

Examiner’s Note

3. It should be noted that the previously withdrawn prior art rejection based on the Van reference (U.S. Pub. No. 2018/0335928) dealt with the following limitation in independent claim 1 of “determining, whether one or more payment conditions corresponding to the device user authentication are satisfied upon receipt of the payment request…” This limitation related to the exacting timing that is to be implemented for when payment conditions are satisfied. The claims currently do not state how exactly this timing is being implemented. Adding further technical detail to the claims regarding this timing feature and its implementation may be the key in overcoming the pending 101 rejection. 


Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 1–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–7), a machine (claims 9–14) and a manufacture (claims 15–20), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving a payment request and user authentication and determining whether or not certain conditions have been met in order to process a transaction by: 
receiving, by a device user authentication based on a first user input received, the first user input including user authentication data;
generating a payment authorization key based on a validity of the device user authentication, the payment authorization key configured to be received by a payment application as an authentication result that allows a payment transaction to be processed, the validity of the device user authentication obtained from a device authenticator;
storing the payment authorization, storing one or more payment conditions corresponding to the payment authorization key;
receiving a payment request to initiate the payment transaction via a communication from a second user input;
upon receipt of the payment request, determining whether the received device user authentication satisfies the one or more payment conditions corresponding to the payment authorization key, wherein the one or more payment conditions represent one or more conditions which permits the payment authorization key to be provided to the payment application as the authentication result based on the device user authentication, and wherein the one or more payment conditions are specified by at least one of a user, a financial service provider, or the payment application; and
in response to determining that the device user authentication satisfies the one or more payment conditions, authorizing the payment application to process the payment request by providing the payment authorization key to the payment application.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving a payment request and user authentication and determining whether or not certain conditions have been met in order to process a transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device” and “key storage” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0023] of the specification). Independent claims 8 and 15 are nearly identical to independent claim 1 so the same analysis applies to those claims as well. Independent claims 8 and 15 use additional elements such as a “processor,” “memory,” and “non-transitory machine-readable medium” that are being used to implement the abstract idea in claim 1. 
Dependent claims 2–7, 9–14, and 16–20 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 9, and 16 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the payment conditions comprise an authorization time period and whether the payment conditions are satisfied is based on whether the payment request was received within this time period. This adds specific detail to what the payment conditions are (“a time period”) in determining whether or not to process a transaction based on authentication of the user. Dependent claims 3, 10, and 17 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the payment conditions comprise a biometric authentication requirement and whether the payment conditions are satisfied is based on whether the where the device user authentication satisfies the biometric authentication requirement. This adds specific detail to what the payment conditions are (“a biometric authentication requirement”) in determining whether or not to process a transaction based on authentication of the user. Dependent claims 4, 11, and 18 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the payment conditions comprise a gatekeeper authentication requirement and whether the payment conditions are satisfied is based on whether the where the device user authentication satisfies the gatekeeper authentication requirement. This adds specific detail to what the payment conditions are (“a gatekeeper authentication requirement”) in determining whether or not to process a transaction based on authentication of the user. Dependent claims 5, 12, and 19 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the payment conditions comprise an unlock requirement and whether the payment conditions are satisfied is based on whether the where the device user authentication satisfies the unlock requirement. This adds specific detail to what the payment conditions are (“an unlock requirement”) in determining whether or not to process a transaction based on authentication of the user. Dependent claims 6, 13, and 20 all recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the payment conditions are determined based on accessing a payment authorization key in storage and determining what the payment conditions are. Hence, this is describing how the payment conditions are ascertained (via storage in the authorization key). This is in order to carry out the transaction based on authentication of the user. Dependent claim 20 also adds the negative condition if the payment conditions are not satisfied, in which a new authentication process is performed in order to process the transaction. This adds further detail to the authentication process. Dependent claims 7 and 14 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that what the key storage is (“an operating-system-based storage system) and that if the payment conditions are not satisfied then a new authentication process is performed. This adds additional detail to the abstract idea of receiving a payment request and user authentication and determining whether or not certain conditions have been met in order to process a transaction. In addition, it discusses processing the payment request by use of a cryptogram to a device. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Kapur et al. (U.S. Pub. No. 2020/0402065) teaches apparatuses and methods for a federated edge-node computing system that allow customers to conducts transactions in an offline mode. 


Response to Arguments
7.  Applicant’s arguments filed on September 12, 2022 have been fully considered.
First, Applicant argues that “Claim 1 clearly integrates any alleged abstract idea (a method of organizing human activity) into a practical application and recites significantly more than any alleged abstract idea.” (See Applicant’s Arguments, p. 14). the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. Merely having multiple user inputs in order to authenticate a user device does not integrate the abstract idea into a practical application.  
Applicant also argues that “[t]he Applicant's claimed approaches therefore provide technological solutions to technological problems." (See Applicant’s Arguments, p. 16). However, simply reducing the number of authentications based on if one or more conditions are met is not a technological improvement.  Also, the additional elements found in the claims such as: a “device” and “key storage” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. These are not specialized components used to conduct complex functions. Instead an “device authenticator” and “key storage system” comprise components such as a “processor and memory couple to the processor” is being used to simply implement the abstract idea and are not themselves being technologically improved. In addition, the Applicant provides no evidence how these components are being technologically improved. 
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The Examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696